DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, 19 and 20, drawn to a tight connection device.
Group II, claim(s) 16-17, drawn to an assembly with a chamber and tight connection device.
Group III, claim(s) 18, drawn to an aseptic transfer method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a tight connection device with a stationary clamping means, a stationary unlocking means, a stationary locking means and an annular function crown this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Application Publication No. 2014/0150924, hereinafter Nodin.  Nodin teaches a tight connection device (abstract) intended to ensure the aseptic transfer of a biopharmaceutical product between a chamber (item 10) equipped with a removable door (item 18) and a container (item 20) equipped with a removable cover (the examiner notes that the chamber and container are not what the claim is directed at and therefore has minimal patentable weight), comprising: a stationary temporary clamping means (item 50) capable of holding the container against the chamber such that the removable cover of said container is hermetically pressed against the removable door of said chamber (paragraph [0067]); a stationary unlocking means (item 60) capable of switching the container from an initial locking position wherein the removable cover hermetically seals the container to an intermediate unlocking position wherein the removable cover is disengaged from the container and hermetically held against the removable door of the chamber so as to ensure an aseptic communication between said container and said chamber (paragraphs [0072]-[0073]); a stationary locking means (item 70) capable of switching the container from the intermediate unlocking position to an end locking position wherein said removable cover again hermetically seals the container (paragraphs [0080]-[0081]); an annular functional crown (item 42) capable of being rotated about a geometric axis of rotation so as to actuate the stationary unlocking means and the stationary locking means of the container (paragraph [0062]), said stationary unlocking means and said stationary locking means being mechanically linked to the annular functional crown and arranged such that the rotation of said annular functional crown about the geometric axis of rotation successively drives the actuation of the stationary unlocking means ensuring the switching into the intermediate unlocking position of the container, then the actuation of the stationary locking means ensuring the switching into the end locking position of the container (paragraphs [0073] and [0081]); and wherein the device further comprises stationary immobilizing/release means (item 80) capable of preventing the rotation of the annular functional crown when the stationary immobilizing/release means are in an immobilizing position, and capable of allowing a rotation of the annular functional crown when the stationary immobilizing/release means are in a release position (paragraph [0089]).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796